IN THE SUPREME COURT OF THE STATE OF DELAWARE

JOHN DOE NO. 1 and JOHN DOE

NO. 2, No. 458, 2016

Plaintiffs Below,
Appellants,

Court BeloW_Chancery Court of the
State of Delaware

C.A. No. 10983

v.

ROBERT M. COUPE, solely in his
official capacity a Commissioner of
the Delaware Department of
Correction,

Defendant Below,
Appellee.

&OQQOOQOOCOO¢OQOOOQO'JOO'>OOO¢OOQO¢COQOO’JCO'J

Submitted: March 1, 2016
Decided: March 3, 2017

ORDER

Before STRINE, Chief Justice; HOLLAND, VAL[HURA, VAUGHN, and
SEITZ, Justices (constituting the Court en banc).

This 3rd day of March 2017, having considered this matter on the briefs filed
by the parties and after oral argument, the Court has concluded that the final
judgment of the Court of Chancery should be affirmed for the reasons stated in its

August 12, 2016 opinion.1

l In ruling on the Ex Post Facto argument, the Court of Chancery relied upon this Court’s decision
in Hassett v. State, 12 A.3d 1154, 2011 WL 446561 (Del. Feb. 8, 2011) (TABLE). Based upon
principles of stare decisis, We must adhere to our holding in Hassett.

NOW, THEREFORE, IT IS ORDERED that the final judgment of the Court

of Chancery is AFF[RMED.

BY TI~HE COURT:

Justice 6 ;